Heydenfeldt, Justice,
delivered the opinion of the court. Wells, Justice, concurred.
The writ of certiorari was sued out prematurely.
If it is true, as insisted by the appellant, that the Board of Supervisors had no jurisdiction over the subject, the objection should first have been taken before the board. This course might have saved the necessity of an appeal; without the action of the board, it is impossible to say whether it would have decided to take, or decline jurisdiction, and until it shall do one or the other, there can be no cause of complaint.
The certiorari was properly dismissed, and the judgment is affirmed.